Title: From James Madison to Alexander J. Dallas, 31 July 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        July 31, 1815.
                    
                    It is very desirable to promote the wishes of Governor Tompkins, and the interest of the State of New York; but there are national views of the subject which must be combined with them. All transactions with the Indians relative to their lands are more or less delicate; a removal of them from one region to another is particularly so as relates to the effect on the Indians themselves and on the white neighbors to their new abode. Governor T. does not refer to any particular part of the western country which he has in view, or which the Indians would probably select, nor does he say whether he means, by lands within the limits of the United States, lands of which the Indian titles have been extinguished, as well as those still in Indian occupancy. If the latter only be meant, the arrangement will essentially lie between the Senecas and the State of New York on the one part, and the Indian occupants on the other. If it be contemplated to transfer the Senecas to lands which have been purchased from other Indians, the national government seems bound to take into view the effect of such an arrangement (1) in shutting the lands against the sales and settlements contemplated by the purchase, or involving the expense of a repurchase from the Senecas; (2) in giving Indian neighbors to white settlements, which might not choose them. When it was proposed to transfer the Indians on the northern frontier of Ohio to a new abode on the Illinois, etc., such a measure was protested against on the part of the neighboring Territories of Illinois and Missouri. It will be proper to assure Governor T. of the accommodating disposition of the executive, and to obtain from him explanations enabling it to decide with the requisite attention to the national interest under its charge. He may be generally informed, at the same time, that a removal of the Indians, should it take place, will not affect the annuities stipulated to them.
                    
                        J.M.
                    
                